         Case 2:19-cv-05468-MTL Document 100 Filed 01/28/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       MiCamp Solutions LLC,                          No. CV-19-05468-PHX-MTL
10                   Plaintiff,                         ORDER
11       v.
12       National Processing LLC,
13                   Defendant.
14
15            Before the Court is Plaintiff’s Motion for Leave to File Second Amended
16   Complaint. (Doc. 86.) Plaintiff MiCamp Solutions LLC (“Plaintiff” or “MiCamp”) moves

17   to amend the First Amended Complaint to add two new defendants under an alter ego
18   theory of liability. Defendant National Processing LLC (“Defendant” or “National

19   Processing”) opposes the motion. For the following reasons, the motion is denied.

20                                                 I.
21            Plaintiff filed its Complaint in Arizona Superior Court on July 26, 2019. (Doc. 1-3
22   at 5.) Plaintiff then filed the First Amended Complaint, also in state court, on October 23,

23   2019. (Doc. 1-3 at 10.) It asserts claims for breach of contract, breach of the covenant of

24   good faith and fair dealing, and for a declaratory judgment.1 (Id. at 12–15.) Defendant

25   removed the case to this Court on October 22, 2019. (Doc. 1.) The Scheduling Order in

26   this case set the deadline to move to amend pleadings as January 31, 2020. (Doc. 20 at 1.)
27   1
       Defendant has also filed counterclaims against Plaintiff for breach of contract, breach of
     the covenant of good faith and fair dealing, tortious interference with prospective business
28   relations, violations of the Lanham Act, and unfair competition. (Doc. 21.) These
     counterclaims are not directly relevant for purposes of the present motion.
         Case 2:19-cv-05468-MTL Document 100 Filed 01/28/21 Page 2 of 6



 1   Plaintiff filed the present motion on January 8, 2021. (Doc. 86.) The Court heard oral
 2   argument on January 26, 2021.2 (Doc. 99.)
 3                                                 II.
 4           The motion states that Plaintiff seeks to amend the Complaint pursuant to Rule 15(a)
 5   of the Federal Rules of Civil Procedure. (Doc. 86 at 1.) Rule 15(a)(2) provides that “[t]he
 6   court should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 7   As Defendant argues, however, because Plaintiff moves to amend after the deadline, the
 8   present motion is governed by Rule 16(b), not 15(a). (Doc. 95 at 4.)
 9           Rule 16(b)(3)(A) requires a district court to include a deadline for amending
10   pleadings in its scheduling order. Fed. R. Civ. P. 16(b)(3)(A) (“The scheduling order must
11   limit the time to join other parties, amend the pleadings, complete discovery, and file
12   motions.”). “Normally, attempts to amend complaints before the Federal Rule of Civil
13   Procedure 16 scheduling order’s deadline are addressed under Rule 15.” AZ Holding,
14   L.L.C. v. Frederick, No. CV-08-0276-PHX-LOA, 2009 WL 3063314, at *3 (D. Ariz. Sept.
15   22, 2009). But when “an amendment would require an extension of the scheduling order
16   deadlines, Rule 16’s good-cause standard is considered first.” Id. See also Johnson v.
17   Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992) (A “party seeking to amend
18   [a] pleading after [the] date specified in scheduling order must first show ‘good cause’ for
19   amendment under Rule 16(b), then, if ‘good cause’ be shown, the party must demonstrate
20   that amendment was proper under Rule 15.”) (citation omitted). Plaintiff does not dispute
21   that it filed the present motion after the amendment deadline. (Doc. 86 at 4.)
22           The Court first addresses, as a threshold matter, whether Plaintiff’s failure to bring
23   a motion to modify the Scheduling Order is fatal. Plaintiff’s motion does not cite Rule 16.
24   (Doc. 86 at 4.) Defendant’s counsel emphasized at oral argument that this “procedural”
25   shortcoming was sufficient reason to deny the motion. The Ninth Circuit Court of Appeals
26   has indicated that district courts may deny untimely motions to amend on this basis. See
27   Johnson, 975 F.2d 608–09. Nonetheless, multiple courts have construed untimely motions
28   2
       The Court also addressed Defendant’s Motion for Extension of Discovery (Doc. 99) and
     a joint discovery dispute (Docs. 91, 92), both of which were resolved at the hearing.

                                                  -2-
         Case 2:19-cv-05468-MTL Document 100 Filed 01/28/21 Page 3 of 6



 1   to amend as motions to modify the scheduling order. See, e.g., Jacobs Silver K Farm, Inc.
 2   v. Taylor Produce, LLC, No. 4:13-CV-00535-EJL-CWD, 2015 WL 12839162, at *4 (D.
 3   Idaho Sept. 3, 2015) (“The Court therefore construes [plaintiff’s] motion to amend its
 4   complaint as including also a motion to amend the deadline within which to file an
 5   amended complaint.”); Williams v. Perdue, No. C19-0444-JCC, 2020 WL 5893408, at *1
 6   (W.D. Wash. Oct. 5, 2020) (“[T]he Court concludes that it may construe a party’s untimely
 7   motion for leave to amend as a motion to modify the scheduling order, and it does so
 8   here.”). The Court will construe the present motion as containing a motion to amend the
 9   Scheduling Order, and will not deny it on this basis.
10                                                III.
11           The Court next addresses the merits of the motion. As noted, Plaintiff must
12   demonstrate “good cause” to modify the Scheduling Order. Fed. R. Civ. P. 16(b)(4). This
13   District “consistently upholds the good-cause standard regarding amending pleadings after
14   the scheduling order’s amendment deadline has expired.” Reg’l Care Servs. v. Companion
15   Life Ins. Co., No. CV-10-2597-PHX-LOA, 2012 WL 1018937, at *4 (D. Ariz. Mar. 26,
16   2012). Under this standard, “the focus of the inquiry is upon the moving party’s reasons
17   for seeking modification.” Johnson, 975 F.2d at 609. Courts specifically focus on the
18   “diligence of the party seeking the amendment.” Id.
19           Plaintiff seeks to add Wayne Hamilton and his wife, Kenzi Hamilton, as new
20   defendants and the alter egos of National Processing.3 (Doc. 86 at 1.) Plaintiff asserts that
21   it learned of the need to amend the Complaint at the December 11, 2020 deposition of
22   Defendant’s former Director of Finance, Jill Putnam. (Id. at 2; Doc. 86-1 at 10.) Ms.
23   Putnam stated that in her role, she was responsible for “any and all accounting and financial
24   responsibilities,” including Mr. Hamilton’s personal finances. (Doc. 86-1 at 11.) She also
25   stated that Mr. Hamilton received distributions from Defendant “whenever he wanted one,”
26   and that he deposited money from his own personal account into Defendant’s “as needed.”
27   (Id. at 13, 14.) Plaintiff relies on this and other testimony to assert that the Hamiltons are
28   3
      The Hamiltons are the two members of Defendant, a limited liability company. (Docs.
     86-1 at 5; 95 at 8.)

                                                 -3-
         Case 2:19-cv-05468-MTL Document 100 Filed 01/28/21 Page 4 of 6



 1   liable as Defendant’s alter egos.
 2           Plaintiff filed the present motion on January 8, 2021—nearly one year after the
 3   amendment deadline, and, at the time, the same day as the discovery deadline.4 Plaintiff
 4   states that its proposed amendments “could not have reasonably been pled” prior to Ms.
 5   Putnam’s deposition. (Doc. 86 at 4.) Plaintiff previously “had no reason” to believe that
 6   the Hamiltons used Defendant’s “assets for their own benefit and that they regularly
 7   intermingled their personal funds with the company’s funds.” (Doc. 86 at 4.) Plaintiff also
 8   states that it “simply could not have complied with its Rule 11 obligations” any time prior
 9   to Ms. Putman’s deposition. (Id.)
10           As noted, the primary consideration in the Rule 16 good cause analysis is the
11   “diligence of the party seeking the amendment.” Johnson, 975 F.2d at 609. The Court finds
12   that Plaintiff has not demonstrated diligence in seeking amendment. Plaintiff’s motion, for
13   example, does not reference the fact that it deposed Mr. Hamilton on July 15, 2020—five
14   months before Ms. Putnam’s deposition. (Doc. 62.) Plaintiff does not indicate whether
15   similar questions were asked of Mr. Hamilton. Defendant, in fact, states in its response that
16   Plaintiff did not “ask him any questions about these topics.”5 (Doc. 95 at 5) (emphasis in
17   original). Plaintiff also does not state whether it attempted to uncover these alleged facts
18   through written discovery.
19           Further, as compared with the nearly one-year delay in this case, courts have found
20   a lack of good cause for motions filed on the amendment deadline or shortly thereafter.
21   See, e.g, Barker v. Hertz Corp., No. CV07-554PHX-MHM, 2007 WL 4410253, at *4 (D.
22   Ariz. Dec. 13, 2007) (denying motion to amend complaint filed on the Rule 16 amendment
23   deadline where “Plaintiff has not shown good cause and offers no valid basis on which to
24   extend the Rule 16 scheduling deadlines”); Brooks v. Eclipse Recreational Vehicles, Inc.,
25   No. CV-08-1731-PHX-LOA, 2009 WL 1616017, at *3 (D. Ariz. June 9, 2009) (denying
26
     4
       At the January 26, 2021 hearing, the Court extended the discovery deadline to March 26,
27   2021. (Doc 99.)
     5
       Plaintiff’s reply indicates that it “would not have learned about alter ego liability even if
28   it had asked [Mr. Hamilton] about it at his deposition.” (Doc. 96 at 2.) This assumed futility
     is not sufficient to demonstrate diligence, however.

                                                  -4-
      Case 2:19-cv-05468-MTL Document 100 Filed 01/28/21 Page 5 of 6



 1   motion to amend complaint filed 11 days after amendment deadline for failure to show
 2   good cause); Villa v. Brass Eagle, LLC, No. CV-06-0870-PHX-FJM, 2007 WL 446349, at
 3   *1 (D. Ariz. Feb. 7, 2007) (denying unopposed motion to amend filed three months after
 4   amendment deadline).
 5          That Plaintiff filed the motion nearly one month after Ms. Putnam’s deposition also
 6   does not indicate diligence. See Schwerdt v. Int’l Fidelity Ins. Co., 28 F. App’x 715, 719
 7   (9th Cir. 2002) (a one-month delay in filing after learning facts from a witness’s deposition
 8   did not constitute diligence under Rule 16). Plaintiff asserts that after Ms. Putnam’s
 9   deposition, it “immediately” raised the prospect of alter ego liability with Defendant’s
10   counsel, and “offered” Defendant “the opportunity” to produce documentation
11   demonstrating that Ms. Putnam’s testimony was inaccurate. (Doc. 96 at 3.) Plaintiff states
12   that Defendant “initially indicated it would consider MiCamp’s proposal” but ultimately
13   “withdrew from good faith compromise discussions.” (Id.) Plaintiff then filed the present
14   motion within 48 hours. (Id.) The Court finds that “neither good cause nor reliance that
15   was justified exists” to permit late amendment in these circumstances. Brooks, 2009 WL
16   1616017, at *3 (emphasis in original).
17          Pleadings “cannot be a continuously moving target for obvious reasons.” Reg’l Care
18   Servs., 2012 WL 1018937, at *5 (citation omitted). The amendment deadline “serves to
19   frame the issues at a fixed point in time so that the parties have an adequate opportunity to
20   prepare their respective positions moving forward.” Id. Plaintiff had many months to move
21   to amend its Complaint, at a time in which all parties would have been amply able to
22   prepare their respective positions and actively litigate this case. But by waiting until the
23   close of discovery, and nearly one year after the amendment deadline, Plaintiff has not
24   demonstrated the diligence required under Rule 16’s good cause standard.
25                                               IV.
26          Further, although it is a secondary concern under Rule 16, “the existence or degree
27   of prejudice” to the party opposing amendment may supply additional reasons to deny the
28   motion. Johnson, 975 F.2d at 609. Plaintiff states that the Hamiltons’ addition to this case


                                                 -5-
         Case 2:19-cv-05468-MTL Document 100 Filed 01/28/21 Page 6 of 6



 1   “would not require any additional discovery, would not require them to hire separate
 2   counsel, and would not require any delays in the resolution of this case.” (Doc. 86 at 6.)
 3   These are not Plaintiff’s decision to make, however, and the Court would almost certainly
 4   permit new defendants to hire counsel of their choosing, to conduct discovery, and to
 5   prepare dispositive motions. Even with such accommodations, this case has been pending
 6   for over a year and a half, and the dispositive motion deadline is quickly approaching.6 See
 7   Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986 (9th Cir. 1999) (“A
 8   need to reopen discovery and therefore delay the proceedings supports a district court’s
 9   finding of prejudice from a delayed motion to amend the complaint.”) (citation omitted).
10   This prejudice, “although not required under Rule 16(b), supplies an additional reason for
11   denying the motion.” Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000).
12           Because the Court concludes that Plaintiff was not diligent in seeking leave to
13   amend, and because amendment would be prejudicial, Plaintiff has not met Rule 16’s good
14   cause requirement to amend the Scheduling Order. The Court therefore does not assess
15   whether leave is appropriate under Rule 15. See Zivkovic v. Southern California Edison,
16   Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (“If the party seeking the modification was not
17   diligent, the inquiry should end and the motion to modify should not be granted.”) (internal
18   quotations omitted).
19                                               V.
20           Accordingly,
21           IT IS ORDERED denying Plaintiff’s Motion for Leave to File Second Amended
22   Complaint. (Doc. 86.)
23           Dated this 28th day of January, 2021.
24
25
26
27
28   6
      At the January 26, 2021 hearing, the Court extended the dispositive motion deadline to
     April 23, 2021. (Doc. 99.)

                                                -6-
